REINHARDT, Circuit Judge,
concurring in part and dissenting in part.
At a speech delivered shortly before the round of firings that led to the present case, Dr. Gordon Eaton, the Director of the United States Geological Survey (“USGS”), asked his audience: “What is the difference between Jurassic Park and the Geological Division of the Geologic Survey?” The answer: “One is an amusement park filled with dinosaurs and the other is a movie.” A poster announcing an employee meeting to discuss the workforce reduction contained the following cartoon caption: “You gotta help me, Mom ... This assignment is due tomorrow, and Gramps doesn’t understand the new tricks.” These ‘jokes’ by no means reflect the isolated humor of individual USGS employees. Rather, a 1993 official report set*655ting forth the agency’s “Vision for the 21 st Century” explained that “[s]ome segments of the USGS currently are suffering from an aging, high-grade workforce” and that this is “a critical problem that must be addressed....”
On this record, I cannot agree with the majority’s acquiescence in the district court’s finding that “there is no evidence that the relevant decision makers were acting in accordance with age-based discriminatory animus.” (emphasis added). I would hold that where there is irrefutable evidence of an officially sponsored culture of discrimination in a workplace, it is not necessary to demonstrate that the individual who ultimately undertook the challenged adverse employment action was motivated to do so by his own discriminatory animus. See, e.g., Galdamez v. Potter, 415 F.3d 1015, 1026 n. 9 (9th Cir.2005) (explaining that discrimination occurs “where the ultimate decision-maker, lacking individual discriminatory intent, takes an adverse employment action in reliance on factors affected by another decision-maker’s discriminatory animus”). Because the record in this case contains ample evidence of an officially sponsored culture of age-based discrimination at USGS, I would reach the merits of the employees’ mixed-motive claim and find discrimination in violation of the ADEA. Accordingly, although I concur in the majority disposition in most respects, I respectfully dissent from Part I.B.